Remand and Opinion Filed June 6, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00307-CV

                           ALEXUS WARGNIER, Appellant
                                      V.
                       ALAN AND CYNTHIA WARGNIER, Appellee

                          On Appeal from the 354th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 78725

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

       The Court has before it the parties’ May 15, 2013 agreed motion to set aside. We

GRANT the motion, SET ASIDE the trial court’s judgment without regard to the merits, and

REMAND this case to the trial court to effectuate the agreement of the parties. See TEX. R. APP.

P. 42.1(a)(2)(B).

                                                                   PER CURIAM



       130307F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALEXUS WARGNIER, Appellant                         On Appeal from the 354th District Court,
                                                   Hunt County, Texas
No. 05-13-00307-CV         V.                      Trial Court Cause No. 78725.
                                                   Opinion delivered per curiam. Chief Justice
ALAN AND CYNTHIA WARGNIER,                         Wright, Justice Lang-Miers and Justice
Appellees                                          Lewis sitting for the Court.

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment without regard to the merits and REMAND this case to the trial court to effectuate the
agreement of the parties. See TEX. R. APP. P. 42.1(a)(2)(B).

        We ORDER that appellees recover their costs of this appeal from appellant, unless the
parties’ agreement states otherwise.



Judgment entered June 6, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–